               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 TORMU E. PRALL,                   HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                           Civil Action
      v.                               No. 11-7004 (JBS-JS)

 SUPREME COURT, et al.,
                                             OPINION
                   Defendants.



APPEARANCES:

TORMU E. PRALL, Plaintiff pro se
700294B/650734
New Jersey State Prison
P.O. Box 861
Trenton, New Jersey 08625

GURBIR GREWAL, Attorney General for the State of New Jersey
     BY: MARVIN FREEMAN, Deputy Attorney General
Office of the Attorney General
25 Market Street
Trenton, New Jersey 08625
Attorneys for Defendants Sgt. Stanley Judson, SCO Daniel Witzel,
and SCO Edward Santiago

SIMANDLE, District Judge:

     INTRODUCTION

     Plaintiff, a prisoner confined at New Jersey State Prison,

brought this suit under 42 U.S.C. § 1983 alleging that various

officers of the New Jersey Department of Corrections’ Special

Operations Group used excessive force to remove him from a
courtroom and return him to prison following a court appearance

while he was shackled.

     This matter comes before the Court on Defendants’ Sgt.

Stanley Judson, SCO Daniel Witzel, and SCO Edward Santiago

motion for summary judgment. [Docket Entry 57]. Plaintiff Tormu

Prall opposes the motion. [Docket Entry 60]. The motion is being

considered on the papers pursuant to Fed. R. Civ. P. 78(b).

     The principal issues to be decided are (1) whether

Plaintiff exhausted his administrative remedies under the Prison

Litigation Reform Act of 1995 (“PLRA”) prior to filing his

complaint in federal court; (2) whether Defendants are entitled

to summary judgment on Plaintiff’s claims that they used

excessive force in violation of the Eighth Amendment when

removing him from a state courtroom, and (3) to the extent there

may have been a violation, whether Defendants are entitled to

qualified immunity.

     The Court finds that Plaintiff did not exhaust his

administrative remedies under the PLRA and is therefore

precluded from filing suit. Alternatively, the Court determines

that no reasonable jury could conclude Defendants used excessive

force against Plaintiff on the record before the Court.

Therefore, the Court will grant the summary judgment motion for

the reasons stated below.



                                2
     BACKGROUND

A. Procedural History

     On December 1, 2011, Plaintiff filed a complaint against

numerous state officials based on his “conscientious object[ion]

to New Jersey[‘s] criminal injustice system.” [Docket Entry 1 ¶

26]. The Court granted Plaintiff’s in forma pauperis application1

and permitted the complaint to proceed on his claims of

excessive force and failure to intervene in an alleged attack by

corrections officers on April 4, 2013. [Docket Entries 7 & 8].

On November 25, 2014, the Court granted Plaintiff’s motion to

amend the complaint. [Docket Entry 25].

     Defendants filed their motion for summary judgment on March

23, 2018. [Docket Entry 57]. Plaintiff filed opposition on April

9, 2018. [Docket Entry 60]. On October 26, 2018, the Court gave

notice to the parties that it may resolve factual disputes

regarding Plaintiff’s exhaustion of administrative remedies as

part of Defendants’ summary judgment motion pursuant to Paladino

v. Newsome, 885 F.3d 203 (3d Cir. 2018) and Small v. Camden

County, 728 F.3d 265 (3d Cir. 2013). [Docket Entry 62].

B. Allegations in Pleadings




1 The Court noted that Plaintiff was subject to the “three-
strikes” rule under 28 U.S.C. § 1915(g) but made allegations of
continuing and imminent harm sufficient at the screening stage
to allow the grant of indigent status. [Docket Entry 7 at 1
n.1].
                                3
     The Amended Complaint alleges that Plaintiff was

transported to state court proceedings in Mercer County Superior

Court on April 19, 2011 by Defendants Judson, Witzel, Delvalle,2

and Santiago. [Amended Complaint, Docket Entry 26 ¶ 10]. He

alleges he was restrained through steel leg shackles, steel hand

shackles, a belly chain, “and a black box through which the

belly chain and hand shackles were bound.” [Id.].

     Plaintiff appeared before the Honorable Edward M. Neafsey,

J.S.C. [Id. ¶ 11]. At some point, Judge Neafsey ordered

Plaintiff to be removed from the courtroom. [Id. ¶ 12].

According to the complaint, “[d]efendants Judson, Witzel,

Delvalle, and Santiago pulled Prall out of his chair, kicked his

shoes off, stepped on his leg restraints and made him walk so

fast that it caused him to fall to the ground, hit, slammed and

pressed his head into the courthouse walls . . . .” [Id.].

Plaintiff further alleges he was made to walk in the rain with

bare feet and that his face was scraped along the fence in the

court parking lot. [Id.]. Plaintiff states that the shackles cut

off circulation in his hands, arms, and legs. [Id. ¶ 13]. He

reported the use of force to the New Jersey Department of

Corrections and was informed an investigation would occur.




2 Officer Delvalle was never served with the amended complaint.
[Docket Entry 36].
                                4
[Id.]; see also [Docket Entry 1-2]. Plaintiff alleges no

investigation ever took place. [Docket Entry 26 ¶ 13].

C. Defendants’ Statement of Material Facts

        Defendants state that Plaintiff was transported to the

Mercer County Courthouse from New Jersey State Prison (“NJSP”)

on April 19, 2011. [Defendants’ Statement of Facts (“DSOF”),

Docket Entry 57-1 ¶ 1]. At that time, Plaintiff was confined in

NJSP’s Management Control Unit. [Id. ¶ 2]. He was restrained

using handcuffs, a black box, belly chains, and leg irons. [Id.

¶ 3].

        The Superior Court judge ordered Plaintiff from the

courtroom. Plaintiff alleges that Defendants pulled him out of

his chair by his chains. [Id. ¶ 4]. Plaintiff alleged that the

leg irons cut off his circulation. [Id. ¶ 5]. He further alleged

that an unknown officer stepped on his ankle chain, causing him

to trip. [Id. ¶¶ 6-7]. He asserts “when Defendants stepped on

his chains it was intentional because it happened more than

once.” [Id. ¶ 8]. The officers were walking close to Plaintiff

and “were physically holding him up as he walked at a fast

pace.” [Id. ¶ 9]. Plaintiff alleges Defendants bumped his head

against the elevator wall. [Id. ¶ 10].

        Plaintiff argues that he lost one shoe when they got

outside due to the fast pace and had to continue walking with

only one shoe and one sock. [Id. ¶ 12]. He claims that when he

                                   5
was put in the transport van, the officers told him “‘wait until

we get back. You are going to see what is going to happen.’”

[Id. ¶ 13]. When they arrived at NJSP, Defendants placed

Plaintiff in a holding pen before taking him to his unit and

leaving. [Id. ¶ 14]. The restraints were removed, and the

numbness left Plaintiff’s limbs. [Id. ¶ 15]. “Plaintiff stated

that the physical injuries were temporary.” [Id. ¶ 16].

     Plaintiff was examined by Registered Nurse Bernice Anene

immediately upon his return from Mercer County Courthouse. [Id.

¶ 17]. His medical records for that examination state that he

was “‘seen on return from court trip. Denies any medical

emergencies. Medically cleared to return to housing unit.’” [Id.

¶ 18].

     Defendants state that Plaintiff failed to file an Inmate

Remedy Form (“IRF”) regarding this incident. [Id. ¶ 19]. They

further state that he is familiar with the New Jersey Department

of Corrections (“NJDOC”) Inmate Remedy System as he has filed

IRFs in the past. [Id. ¶ 20].

D. Plaintiff’s Statement of Material Facts

     Plaintiff states that members of the Special Operations

Group work for the Central Office under the Commissioner of the

NJDOC. [Plaintiff’s Statement of Facts (“PSOF”), Docket Entry 60

¶ 1]. He claims NJSP does not have any authority to adjudicate



                                6
an inmate complaint against members of the Special Operations

Group. [Id. ¶ 2].

      He argues that he sent a letter to the Commissioner

immediately after the incident and received a letter indicating

it was forwarded to the Special Investigations Division (“SID”).

[Id. ¶ 3]. He states no investigation was ever conducted. [Id. ¶

4].

III. STANDARD OF REVIEW

      Under the Federal Rules of Civil Procedure, “[s]ummary

judgment is appropriate only if ‘the movant shows that there is

no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.’ In making that

determination, a court must view the evidence ‘in the light most

favorable to the opposing party.’” Tolan v. Cotton, 134 S. Ct.

1861, 1866 (2014) (quoting Fed. R. Civ. P. 56(a); Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157 (1970)). A “genuine” dispute

of “material” fact exists where a reasonable jury’s review of

the evidence could result in “a verdict for the non-moving

party” or where such fact might otherwise affect the disposition

of the litigation. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

      “To defeat a motion for summary judgment, the nonmoving

party must show that there is more than merely ‘a scintilla of

evidence’ supporting his position, or ‘some metaphysical doubt

                                 7
as to the material facts.” Transamerica Occidental Life Ins. Co.

v. Total Sys. Inc., 513 F. App’x 246, 249 (3d Cir. 2013)

(quoting Anderson, 477 U.S. at 252; Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The non-

moving party “need not match, item for item, each piece of

evidence proffered by the movant,” but must present more than a

“mere scintilla” of evidence on which a jury could reasonably

find for the non-moving party. Boyle v. Cty. of Allegheny, 139

F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at

252).

IV. ANALYSIS

        Defendants argue they are entitled to summary judgment as

Plaintiff failed to exhaust his administrative remedies under

the PLRA before filing this lawsuit. They also argue they are

entitled to judgment because he cannot prove a violation of the

Eighth Amendment. Alternatively, they argue they are entitled to

qualified immunity.

A. Exhaustion of Administrative Remedies

        Defendants argue that Plaintiff’s complaint is barred

because he did not follow the grievance procedure for his claims

against the officers. Plaintiff asserts that the NJSP grievance

procedure does not apply to Special Operations Group officers

because they work for the Central Office of the NJDOC, not NJSP.




                                   8
     The PLRA “mandates that an inmate exhaust ‘such

administrative remedies as are available’ before bringing suit

to challenge prison conditions.” Ross v. Blake, 136 S. Ct. 1850,

1854–55 (2016) (quoting 42 U.S.C. § 1997e(a)). “[T]hat language

is ‘mandatory’: An inmate ‘shall’ bring ‘no action’ (or said

more conversationally, may not bring any action) absent

exhaustion of available administrative remedies.” Id. at 1856

(citing Woodford v. Ngo, 548 U.S. 81, 85 (2007)). “There is no

question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock,

549 U.S. 199, 211 (2007). This includes constitutional claims,

Woodford, 548 U.S. at 91 n.2, and “applies to all inmate suits

about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

     In addition, exhaustion must be proper, meaning “prisoners

must ‘complete the administrative review process in accordance

with the applicable procedural rules,’ rules that are defined

not by the PLRA, but by the prison grievance process itself.”

Jones, 549 U.S. at 218 (quoting Woodford, 548 U.S. at 88). “A

prisoner must exhaust these remedies ‘in the literal sense[;]’

no further avenues in the prison’s grievance process should be

available.” Smith v. Lagana, 574 F. App’x 130, 131 (3d Cir.



                                9
2014) (quoting Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir.

2004)).

     District courts may decide whether plaintiffs exhausted

their administrative remedies without a jury even if there are

disputed facts. See Small v. Camden Cty., 728 F.3d 265, 270 (3d

Cir. 2013) (“[I]t is of no consequence that here, as is often

the case, there are disputed facts that must be resolved in

order to determine whether the claims were exhausted.”). On

October 26, 2018, the Court provided notice to the parties that

it intended to resolve the issue of exhaustion and gave them 45

days to submit supplemental materials in accordance with the

Third Circuit’s recent ruling in Paladino v. Newsome, 885 F.3d

203 (3d Cir. 2018). [Docket Entry 62]. Defendants submitted

their materials on December 17, 2018.3 [Docket Entry 71]. The

Court considers Plaintiff’s supplemental materials to consist of




3 Defendants requested additional time to submit their materials
after the close of the initial 45-day period. [Docket Entry 63].
The Court granted that request in the interest of justice.
[Docket Entry 64]. On December 4, 2018, Plaintiff submitted a
request to have Defendants provide the Court with a copy of a
“grievance” he submitted on November 3, 2018. [Docket Entry 65].
The Court granted that request as well. [Docket Entry 66]. One
day before their supplemental responses were due, Defendants
requested a four-week extension of time to submit their
supplemental materials. [Docket Entry 68]. The Court denied the
request and ordered the materials to be filed by December 17,
2018. [Docket Entry 69]. Defendants satisfactorily complied with
the order [Docket Entry 71], and there is sufficient evidence in
the record for the Court to make its determination of the
exhaustion issue.
                               10
his November 26, 2018 Declaration, [Docket Entry 65], and

November 3, 2018 inquiry, [Docket Entry 71-2].

     The Court concludes that Plaintiff failed to exhaust his

administrative remedies prior to filing his federal lawsuit and

that no evidentiary hearing is necessary to resolve the issue.

The NJDOC Inmate Remedy System “includes an ‘Inmate Inquiry

Form,’ and/or ‘Inmate Grievance Form,’ and an ‘Administrative

Appeal,’ which must be utilized and fully exhausted prior to an

inmate filing any legal action regarding information requests,

issues, concerns, and/or complaints.” N.J. Admin. Code § 10A:1-

4.4(d). “The decision or finding of the Administrator or

designee to the ‘Administrative Appeal’ is the final level of

review and decision or finding of the New Jersey Department of

Corrections.” N.J. Admin. Code § 10A:1-4.6(d). See also Smith,

574 F. App’x at 131-32 (citing N.J. Admin. Code § 10A:1-4.4).

     There is no dispute that Plaintiff failed to file an

administrative IRF or grievance form concerning his allegation

herein. Plaintiff admitted during his deposition that he did not

file an IRF or grievance about the April 2011 incident. [Docket

Entry 57-2 at 82, 47:20-22 (“Q: [D]id you file an inmate remedy

form? A: No.”)]. He further admitted that he was familiar with

the system and had previously used the system in the past. [Id.,

48:10-15]. A search conducted by Jessica Smith, NJSP’s Inmate

Remedy Coordinator, confirmed that Plaintiff did not file an IRF

                               11
related to the April 2011 incident. [First Declaration of

Jessica Smith, Docket Entry 57-3 ¶ 6]. Thus, there is no factual

dispute over whether Plaintiff filed an IRF; the relevant and

dispositive question on the issue of exhaustion is why he did

not file one.

     Plaintiff argues that he did not file an IRF in April 2011

because it would have been futile to do so as the officers who

transported him were not NJSP employees. He states he

immediately wrote to the NJDOC Commissioner after the incident

and his letter was forwarded to the SID for an investigation.

[PSOF ¶ 3]. He included a copy of the letter addressed to former

NJDOC Commissioner Lanigan, dated April 20, 2011, with his

opposition. [Docket Entry 60 at 7]. A stamp on the letter

indicates it was forwarded to SID on May 6, 2011 and was

assigned case number 11-05-0017 in the Inmate Tracking System

[Id. at 9]. A letter from former Commissioner Lanigan’s office

was sent to Plaintiff on May 6, 2011 indicating that his letter

was sent “to the Special Investigations Division for their

review and any action deemed appropriate.” [Id. at 11].4 A letter

from defendants to Magistrate Judge Schneider in response to an




4 This is the same letter Plaintiff attached to his original
complaint. [Docket Entry 1-2]. This letter, contrary to
Plaintiff’s testimony during his deposition, is not from the
“chief of SID” and does not state that “an investigation is
underway.” [Docket Entry 57-2 at 81, 45:13-18].
                               12
order to produce SID documents to Plaintiff indicates that no

investigation was conducted by SID in response to Plaintiff’s

letter. [Id. at 13-14].

     Plaintiff’s argument is essentially one of futility: he did

not file a grievance against the officers involved in the April

2011 incident because he considered it useless. He argued at his

deposition that “[y]ou cannot file an inmate remedy form based

on an individual that works at the central office. They don’t

work in the New Jersey State Prison. They work for the central

office. So how can the administrator here have any authority

over them when they work for the central office.” [Docket Entry

57-2 at 82, 47:22 to 48:2]. He cites no authority for this

proposition, putting forth only hypothetical examples of what

might happen if he had been rejected after submitting the IRF.

[See id. at 82, 49:3-17; 83, 50:5-19].

     “[Section] 1997e(a), as amended by the PLRA, completely

precludes a futility exception to its mandatory exhaustion

requirement.” Nyhuis v. Reno, 204 F.3d 65, 71 (3d Cir. 2000).

The question is not whether it would have been futile for

Plaintiff to file an IRF about the officers’ actions, but

whether he had a remedy available to him. Ross v. Blake, 136 S.

Ct. 1850, 1858 (2016) (“Under § 1997e(a), the exhaustion

requirement hinges on the ‘availab[ility]’ of administrative

remedies: An inmate, that is, must exhaust available remedies,

                               13
but need not exhaust unavailable ones.” (alteration in

original)).

      In Ross, the Supreme Court identified three instances in

which administrative remedies would be deemed to be unavailable

to prisoners:

        (1) when an administrative procedure “operates as a
        simple dead end with officers unable or consistently
        unwilling to provide relief to aggrieved inmates;”
        (2) where the administrative remedies are so unclear
        that “no ordinary prisoner can make sense of what it
        demands;” and (3) where prison officials “thwart
        inmates from taking advantage of a grievance process
        through     machination,    misrepresentation,    or
        intimidation.”

Edwards v. Lanigan, No. CV 13-214, 2018 WL 1981473, at *4

(D.N.J. Apr. 27, 2018) (quoting Ross, 136 S. Ct. at 1859–60.)

“None of these examples take into account the prisoner’s

subjective view of the availability of remedies or whether the

remedy system needs to be utilized. Rather, the Ross exceptions

focus on and describe the conduct of prison officials that

result in a dysfunctional, or worse, corrupt grievance system.”

Id.

      The evidence in the record indicates that Plaintiff had a

remedy system available to him to address the April 2011

incident. Plaintiff admitted he knew of and had used the NJDOC

system in the past. The evidence indicates he used the system

over 100 times in the past. [First Declaration of Jessica Smith

¶ 6]. He further admitted in his deposition that the reason he

                                14
did not file an IRF about the April 2011 incident was his own

personal belief that the system was not an appropriate vehicle

to file his grievance about the central transportation officers.

[Docket Entry 57-2 at 82, 47:22 to 48:2]. He does not argue, and

there is no evidence that otherwise suggests, that prison

officials induced him to believe this in an effort to prevent

him from filing an IRF.

     Ms. Smith has submitted a sworn declaration that

“[a]lthough most inquiries and grievances relate to the prison

where the inmate is incarcerated, the System does not limit an

inmate’s grievance to that facility.” [Second Declaration of

Jessica Smith, Docket Entry 71-1 ¶ 6]. “Therefore, in this case

had Inmate Prall filed a grievance at New Jersey State Prison

against officers assigned to the Central Transportation Unit,

the matter would still be forwarded to the appropriate

department for investigation.” [Id.]. Plaintiff has submitted no

admissible evidence to contradict this statement. Because the

evidence shows that Plaintiff had a remedy available to him at

the time of the incident and he did not exhaust it, his

complaint is barred under the PLRA. 42 U.S.C. § 1997e(a).

B. Failure to Prove Constitutional Violation

     Defendants further argue that Plaintiff cannot prove his

excessive force claim. The Court also grants summary judgment to

defendants on this alternative basis.

                               15
     The Eighth Amendment prohibits prison officials from

unnecessarily and wantonly inflicting pain in a manner that

offends contemporary standards of decency. See Hudson v.

McMillian, 503 U.S. 1, 8 (1992); Rhodes v. Chapman, 452 U.S.

337, 347 (1981). In an excessive force claim under the Eighth

Amendment, the inquiry is whether force was applied in a good

faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm. Wilkins v. Gaddy, 559 U.S. 34,

40 (2010). “Thus, courts considering a prisoner’s claim must ask

both if ‘the officials act[ed] with a sufficiently culpable

state of mind’ and if the alleged wrongdoing was objectively

‘harmful enough’ to establish a constitutional violation.”

Hudson, 503 U.S. at 8 (quoting Wilson v. Seiter, 501 U.S. 294,

298, 303 (1991)). Defendants argue Plaintiff cannot prove either

the subjective or the objective component.

     According to Plaintiff’s deposition testimony, one officer

“grabbed [him] by the chains and pulled the chains, picks [him]

up in a rough way” after Judge Neafsey ordered Plaintiff’s

removal from his courtroom. [Docket Entry 57-2 at 79, 36:4-5].

Two officers walked him out of the courtroom. [Id., 36:13-15].

“One officer was kicking the chain, stepping on the chain

deliberately making me trip over.” [Id., 36:19-20]. He alleged

the officers were pulling on the chains hard, cutting off his

circulation. [Id., 36:20-24]. He further alleged his head bumped

                               16
against the elevator wall and the officers “were holding [his]

head and facing [his] mouth and all this stuff.” [Id., 36:25 to

37:3]. When they got outside and were walking to the van in the

rain, Plaintiff alleges a shoe fell off due to the officers’

stepping on the chain. [Id. at 80, 38:1-24]. Plaintiff alleges

the officers told him “wait until we get back” when they got

into the van, which he interpreted as a threat. [Id. at 81,

42:1-15].

     Plaintiff went to the medical unit upon his return to NJSP,

as was protocol after returning from court. [Id., 42:19-24]. His

medical records for that date indicate he was “medically cleared

to return to housing unit.” [Docket Entry 57-2 at 98]. Plaintiff

testified at his deposition he had told the nurse who examined

him that he had been “roughed up.” [Id. at 81, 43:3-4]. He

testified he only sustained “temporary” physical injuries. [Id.

at 83, 52:3]. He did not sustain any bleeding, and the

circulation returned to his extremities once the chains were

removed. [Id., 52:8-16].

     “When prison officials maliciously and sadistically use

force to cause harm, contemporary standards of decency always

are violated. This is true whether or not significant injury is

evident” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (internal

citation omitted). “That is not to say that every malevolent

touch by a prison guard gives rise to a federal cause of

                               17
action.” Id. (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2d

Cir. 1973) (“Not every push or shove, even if it may later seem

unnecessary in the peace of a judge's chambers, violates a

prisoner's constitutional rights.”)). “The Eighth Amendment's

prohibition of ‘cruel and unusual’ punishments necessarily

excludes from constitutional recognition de minimis uses of

physical force, provided that the use of force is not of a sort

‘repugnant to the conscience of mankind.’” Id. at 9-10 (quoting

Whitley v. Albers, 475 U.S. 312, 327 (1986)). To determine

whether excessive force has been used, the Court considers:

     (1) “the need for the application of force”; (2) “the
     relationship between the need and the amount of force
     that was used”; (3) “the extent of injury inflicted”;
     (4) “the extent of the threat to the safety of staff and
     inmates,   as  reasonably   perceived   by   responsible
     officials on the basis of the facts known to them”; and
     (5) “any efforts made to temper the severity of a
     forceful response.”


Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000) (quoting

Whitley, 475 U.S. at 321).

     Assuming Plaintiff’s version of events to be true for

summary judgment purposes, no reasonable jury could find on the

record before the Court that the force allegedly used by

Defendants was “of a sort repugnant to the conscience of

mankind” such that Plaintiff’s constitutional rights were

violated. There is no evidence before the Court from which a

reasonable jury could conclude that the relatively minor uses of

                               18
force used against Plaintiff were done maliciously or

sadistically for the purpose of causing harm to Plaintiff. In

April 2011, Plaintiff was confined in the Management Control

Unit, which is “a close custody unit to which an inmate may be

assigned if the inmate poses a substantial threat to the safety

of others; of damage to or destruction of property; or of

interrupting the operation of a State correctional facility.”

N.J. Admin. Code § 10A:5-1.3. It is therefore reasonable that

Plaintiff would be heavily restrained during a transport and

that the accompanying officers would attend closely to him while

being out in public.

     The evidence viewed in the light most favorable to

Plaintiff at best indicates the officers were in a rush to

escort Plaintiff out of Judge Neafsey’s courtroom and back to

the transport van. Plaintiff unfortunately suffered a few bumps

along the way in their haste, but these are the types of de

minimis uses of force not covered by the Eighth Amendment.

Moreover, the only “evidence” that Plaintiff has that the

stepping on his chains was intentional was that happened more

than once.5 [Docket Entry 57-2 at 80, 40:12 to 41:11]. This is


5 The Court further notes that Plaintiff is unable to identify
the officer who allegedly purposefully stepped on his leg chain.
The Third Circuit has recently held that “a plaintiff alleging
that one or more officers engaged in unconstitutional conduct
must establish the ‘personal involvement’ of each named
defendant to survive summary judgment and take that defendant to
                               19
pure speculation and is insufficient to defeat a summary

judgment motion. Even the alleged threat, “wait until we get

back”, was nothing as Plaintiff was placed into a holding cell

until he was taken to medical, as was procedure when returning

from court, without incident. [Id. at 81:1-24]. There is no

evidence Defendants acted with the purpose to cause Plaintiff

harm.

        Plaintiff admits that his circulation was only temporarily

inhibited, and he had no lasting damage. While only one factor

considered by the Court, his “de minimis injuries illustrate

that the force allegedly utilized was also constitutionally de

minimis.” Johnson v. Caputo, 737 F. App'x 606, 611 (3d Cir.

2018) (per curiam) (citing Brooks, 204 F.3d at 108). See also

Lindsey v. O'Connor, 327 F. App'x 319, 321 (3d Cir. 2009) (per

curiam) (grabbing and threatening inmate was “objectively de

minimis use of force”); Norton v. City of Marietta, 432 F.3d

1145, 1156 (10th Cir. 2005) (per curiam) (grabbing and twisting

of inmate’s neck, causing pain, did not constitute excessive

force); Reyes v. Chinnici, 54 F. App'x 44, 48 (3d Cir. 2002)

(“There exists some point at which the degree of force used is

so minor that a court can safely assume that no reasonable



trial.” Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 285 (3d
Cir. 2018). In other words, Plaintiff must be able to
specifically identify which officer used excessive force against
him in order to survive summary judgment.
                                  20
person could conclude that a corrections officer acted

maliciously and sadistically.”).

      Even if all of Plaintiff’s allegations are true, no

reasonable jury could find in his favor on his excessive force

claim. Given the facts and Whitley factors, Defendants are

entitled to summary judgment. See also Reyes, 54 F. App'x at 48–

49.

C. Qualified Immunity

      Defendants next argue they are entitled to summary judgment

under the doctrine of qualified immunity.

      “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or

constitutional right that was clearly established at the time of

the challenged conduct.” Taylor v. Barkes, 135 S. Ct. 2042, 2044

(2015) (internal citation and quotation marks omitted). The

first prong of the analysis “asks whether the facts, [t]aken in

the light most favorable to the party asserting the injury, . .

. show the officer’s conduct violated a [federal] right[.]”

Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014) (internal

quotation marks and citations omitted) (alterations and

omissions in original). As the Court grants summary judgment

either on the basis on failure to exhaust administrative

remedies or on the merits, it is not necessary to address the



                                21
qualified immunity question beyond noting that Plaintiff has not

proven a violation of a constitutional or statutory right.

V. CONCLUSION

     For the reasons stated above, summary judgment is granted

as Plaintiff has failed to exhaust his administrative remedies

under the PLRA. Alternatively, Defendants are entitled to

summary judgment on the merits of the excessive force claim.

     An appropriate order follows.




December 20, 2018                    s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                               22
